DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09-02-2020 has been considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 108365265 A hereinafter Zhao. 
Regarding Claims 1 and 12, Zhao teaches a lithium ion battery comprising: a positive electrode (cathode); a negative electrode (anode); and an electrolyte (paragraph 26), wherein the electrolyte comprises a lithium salt, a nonaqueous organic solvent, and a cyclic fluorophosphonate compound shown below (paragraph 10). 

    PNG
    media_image1.png
    208
    307
    media_image1.png
    Greyscale


Regarding Claims 2-4, Zhao teaches that the electrolyte comprises the cyclic fluorophosphonate compound shown above (see paragraphs 10-21). 
Regarding Claim 5, Zhao teaches that the electrolyte comprises the cyclic fluorophosphonate compound in an amount of 0.1 to 10 wt %, based on a total weight of the electrolyte (paragraph 23). 
Regarding Claims 6-9, Zhao teaches that the electrolyte comprises fluoroethylene carbonate in an amount of 1 wt %, based on a total weight of the electrolyte (paragraphs 60, 78). 
Regarding Claims 10-11, Zhao teaches that the electrolyte comprises linear carbonate solvent and cyclic carbonate solvent in a mixing ratio of 1:1 (paragraphs 81, 85). 
Regarding Claims 13-15, Zhao teaches that the positive electrode (cathode) comprises an active material including lithium-nickel-cobalt-manganese-based composite oxide [LiNiCoMnO2] (paragraph 41). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729